internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b foundation c state x scholarship amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you b were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that b will operate a scholarship program the purpose of the program is to provide scholarships to high school graduates born in the state of c b expects to award nine to thirteen scholarships per year in the amount of x made payable to a qualified educational_institution the grants would be specifically for tuition textbooks and on-campus or school operated room and board services at a vocational institute university or college eligible applicants will be high school graduates born in the state of c the scholarships are advertised on b’s website to apply an individual must complete an application packet that is postmarked no earlier than january and no later than june of the year of graduation applications will not be considered eligible for scholarships a complete application packet include sec_1 the application form an applicant’s statement employment history contact information for three references a copy of a certified birth certificate of the applicant a copy of the acceptance letter from the institution the applicant will be attending and a complete copy of their most recent high school transcript incomplete applications for the continuation of scholarships will include a complete application packet as outlined above plus the year’s end transcript from the institution the applicant attends scholarships shall be awarded by august the selection committee consists of two law professionals who are familiar with b the selection criteria will be a academic performance past and present b community participation c financial need and d not be a disqualified_person as defined in sec_4946 of the code scholarships and grants will be awarded by the selection committee selection is made on a nondiscriminatory objective basis based on the aforementioned criteria an applicant will be notified via us mail of their acceptance and further outlining the requirements to maintain the scholarship the procedures for the confirmation of the terms and conditions of the award are as follows each recipient will be required to sign and return to b an attachment to the letter outlining the terms of the scholarship b will pay scholarship funds directly to the educational_institution such arrangement will include an agreement with the educational_institution that the funds will be used to defray the recipient’s expenses for tuition textbooks and on-campus or school operated room and board services any portion of scholarship funds not used during the scholastic year of the designated scholarship must be returned to b failure to comply with these terms will require the scholarship recipient to repay b for the entire scholarship random reviews of the scholarship amount used details of how it was used and confirmation that the student completed their courses will be held at the discretion of b b will retain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that b undertook the supervision and investigation of grants sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
